Citation Nr: 1034605	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability 
other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disability, 
to include bacterial acid reflux disease, polyps and ulcers.

3.  Entitlement to service connection for a colon disability, to 
include diverticulitis.

4.  Entitlement to service connection for hypertension, claimed 
as secondary to PTSD.

5.  Entitlement to service connection for sinus allergies.

6.  Entitlement to service connection for hypercholesterolemia.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

During the course of the appeal the Veteran asked that his 
claimed disorder previously characterized as "service connection 
for nerves/depression/anxiety/panic attacks" be recharacterized 
as a request for service connection for PTSD.  Service connection 
for PTSD was subsequently granted by a rating decision in March 
2005.  Nonetheless, the Veteran has continued his appeal for 
service connection for a psychiatric disorder other than PTSD, 
and that issue has been certified to the Board for review. 

The Veteran's claims for service connection for sinus allergies 
and psychiatric disability other than PTSD are addressed in the 
Remand that follows the Order section below.






FINDINGS OF FACT

1.  A chronic stomach or colon disorder was not present until 
more than one year following the Veteran's discharge from 
service, and no current stomach or colon disorder is 
etiologically related to active service.

2.  Hypertension was not present until more than one year 
following the Veteran's discharge from service, and the Veteran's 
current hypertension is not etiologically related to active 
service or to a service-connected disability.

3.  Hypercholesterolemia is not a disease or injury.  


CONCLUSIONS OF LAW

1.  A stomach disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of peptic ulcer 
disease during active service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  

3.  A colon disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  
 
4.  Hypertension was not incurred in or aggravated by active 
duty, its incurrence or aggravation during such service may not 
be presumed, and such disorder is not proximately due to or the 
result service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

5.  There is no legal basis for granting service connection for 
hypercholesterolemia.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996)

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for the 
claimed disorders as shown on the title page.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to the 
July 2004 rating decision on appeal.  However, following 
provision of the required notice and completion of all indicated 
development of the record, the originating agency readjudicated 
the claim in January 2008.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by readjudication of the claim).  There is 
no indication or reason to believe the ultimate decision of the 
originating agency on the merits of any of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and service personnel records are 
associated with the record.  Post-service treatment records have 
been obtained from those VA and non-VA providers identified by 
the Veteran as having relevant records.  Neither the Veteran nor 
his representative has identified any other evidence that could 
be obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.  

The Veteran has not been afforded a VA medical examination in 
regard to the claims decided below.  However, as noted in detail 
he has not presented a prima facie case for service connection in 
regard to any of those claims; accordingly, remand for medical 
examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  The Board acknowledges that a veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service; see McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  However, the Veteran has not reported continuity of 
symptomology in regard to any of the claims decided below so 
McLendon does not apply in this case.  

In sum, the Board is satisfied that that any procedural errors in 
the Originating Agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

General Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
and manifests a hypertension or peptic ulcer disease to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

There is a rebuttable presumption of exposure to herbicides if 
claimant served in Vietnam, even if there is no record of 
treatment in service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 
3.307.  Diseases that are presumptive associated with herbicide 
exposure are listed in 38 C.F.R. § 3.309(e); see also 38 C.F.R. 
§ 3.313.  However, the Secretary of Veterans Affairs has 
determined that there is no presumptive positive association 
between exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted.   See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 
Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Service connection for stomach and colon disorders 

STRs show no complaint of digestive problems.  In his self-
reported Report of Medical History in May 1970 the Veteran denied 
a history of frequent indigestion or of stomach, liver or 
intestinal trouble.  Discharge examination in May 1970 showed 
clinical evaluation of the abdomen/ viscera and the anus/ rectum 
as "normal."

The Veteran asserted in his claim that his stomach and colon 
problems began in 1985, which the Board notes is fifteen years 
after his discharge from service.

A VA treatment note in February 1990 states the Veteran had a 
history of diverticulitis shown by colonoscopy to be resolving in 
February 1989.  The Veteran complained of new digestive problems 
and was advised to return to the clinic if symptoms did not 
resolve with medication.  After a week his symptoms had improved 
and he was advised to have a new colonoscopy in about a month.

However, in March 1990 the Veteran was found by Humana Hospital 
St. Luke's to have urinary tract infection with fecaluria, and 
biopsy of the large intestine showed severe diverticulitis with 
rupture (fistula) of the intestine.  He underwent exploratory 
laparotomy and resection of the colovesicle fistula plus partial 
colectomy and freeing of the left ureter and colostomy.  The 
postoperative diagnosis was colovesicle fistula with ileus with 
involvement of the ureter.

A history and physical (H&P) examination by Dr. Vijay Phade in 
June 2001 notes complaint of rectal bleeding and history of 
diverticular disease with colon resection and colostomy.  
Concurrent X-ray with barium enema at Bluefield Regional Medical 
Center showed partial sigmoid resection and mild-to-moderately 
severe diverticulosis, particularly on the left.

The Veteran had VA esophagogastroduodenoscopy (EGD) and biopsy in 
August 2001 for symptoms of occult blood positive and taking 
Celebrex.  The postoperative diagnosis was irritative gastritis 
and multiple small superficial ulcers in the stomach.  A 
concurrent gastric biopsy by Bluefield Regional Medical Center 
confirmed a diagnosis of chronic gastritis with focal intestinal 
metaplasia.

In December 2002 the Veteran had an initial visit to VA for 
evaluation by a physician who noted a history of intermittent 
gastrointestinal (GI) reflux, treated with over-the-counter 
medication.  There was no current hematemesis, melena or 
diarrhea.  The Veteran was advised to continue over-the-counter 
medication as required for reflux symptoms.  The examiner also 
noted surgery for diverticulitis about 10 years previously; the 
Veteran was noted to be currently asymptomatic in regard to that 
problem.

A March 2005 letter from Donald Hash, a life-long friend of the 
Veteran, asserts the Veteran had a lot of health problems that 
people who went to Vietnam have not had, although he did not 
describe what those health problems were.

On review of the evidence above, the Veteran is shown to have 
recurrent stomach and digestive disorders including reflux and 
ulcers, as well as diverticulitis of the colon.  However, a 
veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his active service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  In this case there is no evidence whatsoever of any 
relationship between the Veteran's claimed stomach and colon 
disorders, however characterized or diagnosed, and active 
service.

The Board notes in this regard that STRs are negative for any 
digestive disorder in service, and the Veteran's own account 
states that symptoms began many years after his discharge from 
service; actual diagnosis of a stomach or colon disorder was 
later still.  The passage of many years between discharge from 
active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Service connection may be granted for peptic ulcer disease that 
becomes manifest to a compensable degree within the first year 
after discharge from service even if not documented during 
service.  38 C.F.R. §§ 3.307, 3.309(a).  However, there is no 
evidence that peptic ulcer disease was present to any degree 
during the first year after discharge from service, so the 
presumption does not apply.

The Board acknowledges that when a disease is first diagnosed 
after service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
"incurred" during service.  In this case there is no medical or 
lay evidence the disorders were incurred in service.

The Veteran served in Vietnam during a period in which his 
exposure to Agent Orange is presumed, but he does not have a 
diagnosed stomach or colon disorder that is listed in 38 C.F.R. 
§ 3.309(e).  

Notwithstanding the presumption, a claimant can establish service 
connection for disability due to Agent Orange exposure with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  In this case there is no 
evidence whatsoever that the Veteran's claimed stomach or colon 
disorders are related to his active service, to include exposure 
to herbicides in service.

The Veteran asserts his own belief that his claimed stomach and 
colon disorders are somehow related to service.  However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, 
it is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case there is no competent medical opinion 
linking the claimed stomach and/or colon disorders to active 
service.

Accordingly, the criteria for service connection are not met and 
the claims must be denied. 

Service connection for hypertension

Under VA rating criteria, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or greater, 
and "isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis 
Code 7101, Note (1).

STRs show no indication of hypertension.  In his self-reported 
Report of Medical  History in May 1970 the Veteran endorsed 
history of high or low blood pressure, noting that he had been 
treated prior to service for low blood pressure; the reviewing 
physician noted the pre-service low blood pressure had resolved 
with no further complications.  Discharge examination in May 1970 
showed current blood pressure of 122/80.

Service connection may be granted for hypertension that becomes 
manifest to a compensable degree within the first year after 
discharge from service even if not documented during service.  
38 C.F.R. §§ 3.307, 3.309(a).  However, there is no evidence that 
hypertension was present to any degree during the first year 
after discharge from service, so the presumption does not apply.

The Veteran asserted in his claim that his high blood pressure 
began in approximately 1993.  He also asserts the high blood 
pressure is secondary to PTSD, for which he has since become 
service-connected.

A treatment report from Bluefield Regional Medical Center shows 
the Veteran presented in October 1993 for evaluation of chest 
pain; he was noted to have significant medical history for 
hypertension for about two years (i.e., since approximately 
1991).  He denied history of cardiac problems.  The Veteran was 
noted to be a heavy smoker, smoking more than a pack per day for 
more than 30 years.  The clinical impression was current episode 
of unstable angina, history of hypertension well-controlled on 
medication, and heavy smoking history.

The Veteran was referred to CardioMed PLLC in October 2002 for 
follow-up of hypertension and old myocardial infarction (MI).  
The examiner noted history of hypertension, MI in 1992, coronary 
artery disease (CAD), hyperlipidemia and peripheral vascular 
disease; the examiner also noted family history of coronary and 
cerebrovascular disease and hypertension.  Current impression was 
hypertension controlled with medication, although the Veteran was 
advised to limit salt intake, lose weight, stop smoking and 
follow a low-fat, low-cholesterol, heart-healthy diet; the same 
impression was continued by this provider in follow-up office 
visits through May 2005.

In December 2002 the Veteran had an initial visit to VA for 
evaluation by a physician, who noted a primary diagnosis of CAD 
for the past 5-6 years, with history of hypertension as well.  
The Veteran reported family history of heart disease (mother and 
sister died of CAD, father died of ruptured abdominal aortic 
aneurism and younger brother also suffered from heart disease).  
The Veteran reported history of smoking two packs per day for 35 
years, but stated he was down to one pack per day and trying to 
cut down still further.  He was advised to lose weight, stop 
smoking and continue taking medication for hypertension.

The Veteran presented to VA in April 2005 for follow-up of 
hypertension.  The clinical impression was hypertension, continue 
taking medication prescribed by the Veteran's private physician.

The Veteran had VA health checkups in December 2006, June 2007 
and in May 2008.  During these examinations the examiner noted 
history of hypertension and current impression of hypertension, 
although the Veteran's current blood pressures were currently 
normal at 120/63, 121/77 and 115/73 respectively.  The Veteran 
was noted to have stopped smoking in December 2006, although he 
was noted to be obese and thus at increased risk of both 
hypertension and heart disease.

However, evidence of a present condition is not sufficient to 
establish service connection.  In this case there is no competent 
evidence of a nexus between the Veteran's hypertension and his 
active service. 

The Veteran served in Vietnam during a period in which his 
exposure to Agent Orange is presumed, but hypertension is not a 
disorder presumptively associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e), and there is no competent evidence 
this Veteran's hypertension is related to herbicide exposure.

The Veteran has asserted his belief that his hypertension is 
secondary to the service-connected PTSD.  As noted above, service 
connection may be granted for disability that is proximately due 
to or the result of service-connected disability under 38 C.F.R. 
§ 3.310(a).

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated another disability, there must 
be competent medical evidence of such causation or aggravation.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).  To prevail on the issue of secondary service 
causation, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and, 
(3) medical nexus evidence establishing a connection between the 
current disability and the service-connected disability.  Wallin, 
supra.

In this case, there is no medical opinion of record suggesting 
that the Veteran's hypertension is in any way related to his 
service-connected PTSD.  The Board further notes that 
hypertension became manifest long before the Veteran was 
identified as having any psychiatric symptoms, and that he has 
significant risk factors for hypertension not related to service 
(i.e., family history of cardiac disorders and significant 
history of tobacco use).   
 
Accordingly, the criteria for service connection on either a 
direct, presumptive or secondary basis are not met and the claim 
must be denied. 

Service connection for hypercholesterolemia  

The goal for total cholesterol (TC) in a person over the age of 
21 is 100-199 mg/dL, per the Cleveland Clinic Miller Family Heart 
and Vascular Health Institute.   Levels between 200 and 239 are 
considered borderline high, and levels of 240 and over are 
considered high.

STRs show no indication of high cholesterol.  Discharge 
examination in May 1970 showed laboratory values that were 
grossly normal. 

The Veteran asserted in his claim for service connection, 
received in September 2003, that his high cholesterol began in 
approximately 1993.  

In December 2002 the Veteran had an initial visit to VA for 
evaluation by a physician; his current cholesterol level was 
noted to be 178.  The physician did not assert any impression of 
hypercholesterolemia or a related problem.

The Veteran presented to VA in April 2005 for follow-up of 
hypertension, at which time his cholesterol was noted to be 112 
mg/dL.

The Veteran had a VA health checkup in December 2006 in which 
hypercholesterolemia was not a disorder on the problem list.  
However, in VA health checkups in June 2007 and May 2008 the 
examiner noted history of hypercholesterolemia, and 
hypercholesterolemia appeared on the VA problem list.

The Veteran has accordingly shown history of 
hypercholesterolemia, although it is questionable whether he has 
actively had the disorder during the period under review.  
However, the Board notes that service connection may only be 
established for a disability the result of disease or injury.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Hypercholesterolemia is, by 
definition, an abnormally high level of cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  It 
is a laboratory finding, not a disease or injury, and thus cannot 
be a disability for purposes of VA compensation.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities).  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Thus, even if the Veteran is arguably shown to have had 
hypercholesterolemia during the course of the appeal, he has not 
presented a claim for a disability for which service connection 
can be considered under the laws and regulations administered by 
VA.
 
Where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of legal 
merit or that the claimant lacks entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Benefit-of-the-doubt rule

As noted above, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert, 1 Vet. App. 49, 53. To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In arriving at the determinations above the Board has considered 
the benefit-of-the doubt rule but has concluded that in each case 
the evidence preponderates against the claims.  Accordingly, the 
benefit-of-the-doubt rule does not apply.  Gilbert, id.; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER


Service connection for a stomach disability, to include bacterial 
acid reflux disease, polyps and ulcers, is denied.

Service connection for a colon disability, to include 
diverticulitis, is denied.

Service connection for hypertension, to include as secondary to 
PTSD, is denied.

Service connection for hypercholesterolemia is denied.  


REMAND

The Veteran has asserted that his claimed sinus allergies have 
been chronic since his return from Vietnam.  The Board notes that 
a veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service; McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Further, the threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, id.

Based on the Veteran's assertion of continuity of symptomatology, 
the Board finds the Veteran should be afforded a VA examination 
before the appeal is adjudicated.

The Board also notes the Veteran asserted in his claim that he 
was exposed in Vietnam to napalm (jellied gasoline).  On 
examination, the examiner should consider whether the Veteran has 
a current sinus disorder that is etiologically related to 
exposure to napalm fumes.

The record reflects that the Veteran reported psychiatric 
complaints in service and that, in addition to the currently 
service-connected PTSD, the Veteran has been diagnosed with 
various acquired psychiatric disorders.  The Board has also 
determined that the Veteran should be afforded a VA examination 
to determine the nature and etiology of all acquired psychiatric 
disorders (other than PTSD) that have been present during the 
period of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
all indicated development to obtain any 
medical records pertinent to the 
Veteran's claims.

2.  Then, the Veteran should be afforded 
an examination by a physician with 
sufficient expertise to determine the 
etiology of the Veteran's claimed sinus 
disorder, diagnosed as sinusitis.  

The claims folders must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  

Based on review of the files and the 
examination results, the examiner should 
state an opinion as to whether there is a 
50 percent or better probability that the 
Veteran's allergy/sinus disorder 
originated during active duty or is 
otherwise etiologically related to active 
service.  The examiner should 
specifically consider the Veteran's 
reported history of being exposed to 
napalm fumes during service.

The rationale for all opinions expressed 
must be provided.

3.  The veteran should be scheduled for a VA 
examination by a psychiatrist or psychologist 
to determine the nature and etiology of all 
acquired psychiatric disorders (other than 
PTSD) present at any time during the pendency 
of this claim.  

The claims folders must be made available to 
and reviewed by the examiner.  Any indicated 
studies should be performed.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each acquired psychiatric disorder (other 
than PTSD) present at any time during the 
pendency of this claim as to whether there is 
a 50 percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service or was caused or 
permanently worsened by his PTSD.  

The rationale for each opinion expressed must 
also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


